 PRINCESS PASTRIESAbdulIah F. Dirani d/b/a Princess PastriesandBakery, Confectionery and TobaccoWorkersInternationalUnion, Dx;al 12, AFL-CIO. Case6-CA-1916810 December 1986DECISIONAND ORDERBY CHAIRMAN DOTsoN ANDMEMBERSBABSON AND STEPHENSUpon a charge filed, by the Union 5 June 1986,and a first amended charge filed 25 July 1986, theGeneral Counsel of the National Labor RelationsBoard issued a complaint and notice of hearing 30July 1986againstthe Company, the Respondent,allegingthat it has violated Sections 8(a)(1) and (5)and 8(d) of the National Labor -Relations Act. Al-though properly served copies of the charge,amended charge, and complaint, the Company hasfailed to file an answer.'On 10 September 1986 the General Counsel fileda Motion for Summary Judgment, with exhibits at-tached. On 11 September 1986 the Board issued anorder transferring the proceeding to the Board anda Notice to Show Cause why the- motion shouldnot be granted. The Company filed no response.The allegations in the motion are therefore undis-puted.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions' provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that the Regional Attorney for Region 6, byletter dated 25 August 1986, notified the Companythat unless an answer was received by the close ofbusiness on the third business day following receiptof the letter or unless an extension of time for filingan answer was granted, a Motion for SummaryJudgment would be filed.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire 'record, the Board makes the fol-lowingFINDINGS OF FACT399I. JURISDICTIONThe Company is engaged in the` operation of aretailbakery at its facility in New Kensington,Pennsylvania. The Company commenced its oper-ations about 14 April 1986. Based on a projectionof its operations since that time the Company willannually, derivegrossrevenues in excess of$500,000 and will purchase and receive at its NewKensington, Pennsylvania facility products, goods,and materials in excess of $50,000 directly frompoints outside the Commonwealth of Pennsylvania.We find that the'Company is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act- and that the Union is a labor or-ganizationwithin the meaning of Section2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESFrom about 1966 to about 13 April 1986, Prin-cessPastries, Inc., a Pennsylvania corporation withan office and place of business in New Kensington,Pennsylvania,was engaged in the operation of aretail bakery. On 2, July 1979, the Bakery, Confec-tionery and Tobacco Workers International Union,Local 12, AFL-CIO (the Union) was certified asthe exclusive bargaining representative for the fol-lowing employees of Princess Pastries, Inc.:All employees employed by Princess Pastries,Inc. at its New Kensington, Pennsylvania, fa-cility, including bakers, bakers' helpers, benchhands, icers and sanitation employees; exclud-ing all sales clerks, truckdrivers, office clericalemployees and guards, professional employeesand supervisors as defined in the Act.At, all times material herein and until 13 April1986, the Union was the exclusive representative ofthe employees in the above unit. About 14 April1986 the Respondent purchased the assets, name,and good will of Princess Pastries, Inc., includingthe equipment, supplies, and materials, and sincethat date has been engaged in the same business op-erations, at a nearby location, selling the sameproducts to substantially the same customers, andhas as a majority of its employees individuals whowere previously employees of Princess Pastries,Inc.The Respondent has continued the' employingentity and is a successor of Princess Pastries, Inc.The following employees of the Respondent con-stitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b)of the Act:All employees employed by the Respondent atits925FourthAvenue,New Kensington,282 NLRB No. 49 400DECISIONSOF NATIONALLABOR RELATIONS BOARDPennsylvania, facility, including bakers, bakers'helpers, bench hands, icers and sanitation em-ployees; excluding all sales clerks, truckdriv-ers, office clerical employees and guards, pro-fessional employees and supervisors as definedin the Act.Since about14 'April1986, and at all times mate-rial herein, the Union has been and is the exclusivebargaining representative of the above unit for thepurpose of collective bargaining with respect torates of pay, wages, hours of employment, andother terms and conditions of employment.About 4 June and 13 June 1986, the Union, byletter, requested the Respondent to bargain collec-tively with it as the exclusive representative of theemployees in the above unit. Since 13 June 1986,the Respondent has failed and refused to recognizeand bargain with the Union as the exclusive bar-gaining representative of its employees in the unit.CONCLUSIONS OF LAW1. _By failing and refusing to recognize and bar-gainwith the Union as the exclusive bargainingrepresentative of its employees in the unit, theCompany has engaged in unfair labor practiceswithin the meaning of Sections 8(a)(1) and (5) and8(d) of the Act.2.The unfair labor practices of the Respondentdescribed above affect commerce within the mean-ing of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct. Having found that the Respondent unlawfullyfailed and refused to recognize and bargain withthe Union as the exclusive bargaining 'representa-tive of the employees in the above unit, we shallorder that the Respondent recognize and bargainon request with the Union.'ORDERThe National Labor Relations Board orders thatthe Respondent, Abdullah F. Dirani d/b/a PrincessPastries,New Kensington, Pennsylvania, its offi-cers, agents, successors, and assigns, shall1.Cease and desist from1The General Counsel requests a visitatonal clause authorizing theBoard,for compliance purposes,to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure under the supervision ofthe United States Court of Appeals enforcing this Order. Under the cir-cumstances of this case,we find it unnecessary to include such a clause.Accordingly,we deny the General Counsel's request.(a) Failing and refusing to bargain with Bakery,Confectionery and Tobacco WorkersInternationalUnion, Local 12, AFL-CIO as the exclusive bar-gainingrepresentative of the employees in the bar-gaining unit set forth below.(b) In any like or relatedmannerinterferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All employees employed by the Respondent atits925FourthAvenue,New Kensington,Pennsylvania, facility, including bakers, bakers'helpers, bench hands, icers and sanitation em-ployees; excluding all sales clerks, truckdriv-ers, office clerical employees and guards, pro-fessional employees and supervisors as definedin the Act.(b) Post at its facility in New Kensington, Penn-sylvania,copies of the attached notice, marked"Appendix."2 Copies of the notice, on forms pro-vided by the Regional Director for Region 6, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice. PRINCESS PASTRIESWE WILLNOT fail and refuse to bargain collec-tively concerning rates of pay,wages, hours, andother terms and " conditions of employment withBakery,ConfectioneryandTobaccoWorkersInternationalUnion,Local12,AFL-CIO as theexclusive bargaining,representative of the employ-ees in the bargaining unitdescribed below.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL, onrequest, bargain with the ' Unionand put in writing and sign any agreement reached401on terms and conditions of employment for ouremployees in the bargaining unit:All employeesemployed byus at our 925Fourth Avenue,New Kensington,Pennsylva-nia, facility,including bakers, bakers' helpers,bench hands, icers and sanitation employees;excluding all sales clerks, truckdrivers,officeclericalemployees and guards, professionalemployees and supervisors as defined in theAct.ADBULLAH F. DIRANI D/B/A PRIN-CESS PASTRIES